DETAILED ACTION
Status of Claims
In the response filed December 1, 2022, Applicant amended claims 27 and 33.  Claims 32 and 43 were canceled, and claims 29 and 36 were previously canceled.  Claims 1-28, 30, 31, 33-35, and 37-42 are pending in the current application with claims 1-26 previously withdrawn.  Claims 27, 28, 30, 31, 33-35, and 37-42  are rejected in the current application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2022 has been entered.
 

Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive.  Under the 2019 PEG, a claimed invention is directed to an abstract idea if the limitations fall into at least one of three groupings—Certain Method of Organizing Human Activity, Mathematical Formulas, and Mental Processes.  Case law is no longer used to identify an abstract idea.  For the sake of argument, Trading Techs, SRI, and  Enfish, address specific technological improvements. In this case, the identified limitations recite a method and system that prints advertising material on a bag and track effectiveness of each advertisement, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The rejection is maintained. 
Applicant's arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive. Since Applicant continues the arguments from the previous response, the same response are listed below. 
Regarding claims 27 and 37, Applicant continues to assert that Caplinger does not teach or suggest a source company.  Examiner respectfully disagrees.  Paragraph [0056] of Caplinger  discloses a print manufacturing facility. Additionally, Applicant’s Specification discloses that the sourcing companies can be “a wholesaler, distributor, advertiser, and/or third party (see Background).“ Using the broadest reasonable interpretation, a print manufacturing facility can be viewed as a wholesaler, distributor, or third party, i.e., the distributor and manufacturer of said printed bags. The above argument also applies to claims 28, 32, 37 and 38. 
Regarding the argument that Caplinger does not teach tracking an ad on a bag, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 31, Applicant continues to assert that Caplinger does not teach or suggest a distribution list.  Examiner respectfully disagrees. Paragraph [0053] discloses, “a retailer selects graphics, images and textual information 102 appealing to a specific demographic group (see FIG. 1). In the present invention, the demographic group is generally considered to be the geographically local patronage of the individual store, although it is specifically contemplated that the principles of the present invention may be applied to direct promotional material on packaging at other demographic groups.” The narrowly defined demographic and local patronage of the individual store is the distribution list used to target the respective bags.
Regarding claim 34, Applicant continues to assert that Caplinger does not teach or suggest generating ads based on where the customer is located or type of products the bag customer is selling.  Examiner respectfully disagrees.  Fig. 7 and Paragraph [0050] discloses promotional material based on what the bag customer is selling (pharmacy).  
Regarding claim 35, Applicant continues to assert that Caplinger does not teach or suggest changing the ad printed on the bag for a specific customer on a weekly, monthly or seasonal period.  Examiner respectfully disagrees.  Paragraph [0038] of Caplinger discloses that the retailer can redesign promotional material for retailers that have seasonal advertising. 
Regarding claim 38, Applicant asserts the Caplinger does not teach sourcing company providing content of ads or system providing content to the sourcing company. Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 39, Applicant asserts that Caplinger does not teach or suggest “lowers cost of said bags to said bag customer by offering acceptance of advertising on said bags which diverts costs of said bags to said source company.”  Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 27, 28, 29, 30, 40, 41, and 42, Applicant continues to assert that the combination of references does not teach “cases of bags”.  Examiner respectfully disagrees. The references disclose “shipping containers,” “packages,” “packages of lunch bags,” “mail pieces” and “outgoing item.”  Using the broadest reasonable interpretation, these are all synonymous terms for “cases of bags.”
Regarding claim 28, Applicant continues to assert that there is no reason to combine Caplinger and Cohen.  Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Caplinger and Cohen disclose different aspects of distribution of promotional material. 
Applicant asserts that Caplinger does not teach amended claim 27.  Examiner respectfully disagrees. The amended limitations recites, “said system prints coupons that are either inserted into each of said bags, attached to said bag or printed directly onto said bag” Paragraph [0059] of Caplinger discloses, “the printed roll 110 is then unrolled in a subsequent converting step in which the substrate is cut into bag blanks 114, and folded and glued along a side seam 116 and bottom seam 118 to form retail shopping bags 126 carrying the desired promotional graphics, images and text in the form of coupons and advisory information.” In this case, the advertising is printed directed on the bags. 
Regarding claims 33,  Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 35, Applicant asserts that there is no motivation to combine Caplinger and Clark.  Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Caplinger and Clark disclose different aspect of distribution of promotional material.  
Regarding the remaining arguments for claim 40-42, Applicant has not specifically pointed out how the language of the claims is patentably distinguished from the references. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27, 28, 30, 31, 33-35, and 37-42 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 27, 28, 30, 31, 33-35, and 37-42 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (system).
 Although claims  27, 28, 30, 31, 33-35, and 37-42 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 27, 28, 30, 31, 33-35, and 37-42 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 27 recite:
…which is later placed on said bag; 
said system prints said logo or said other pertinent information on either one or both sides of said bag;
said system tracks effectiveness of each advertisement by using said stored phone numbers website addresses, links to social media or QR codes 
…for later placement on cases in which said bags are placed; 
said system assists in providing said cases of bags to bag customers or sourcing company
said system prints coupons that are either inserted into each of said bags, attached to said bag or printed directly onto said bag
The identified limitations recite a method and system that prints advertising material on a bag and tracks effectiveness of each advertisement, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., computing system) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
information is inputted into said system with regards to source company's private label brand logo or other pertinent information…
said system is a computer system and said information is stored in database; 
said system stores phone numbers, website addresses, links to social media or QR codes…; 
said system is provided information which it stores
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving and storing consumer and advertising information. The computer system in the steps is recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function of receiving and storing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 28, 30, 31, 33-35, and 37-42, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claim 27: computing system to execute receiving and storing consumer and advertising information). MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 27, 28, 30, 31, 33-35, and 37-42, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 28, 30, 31, 33-35, and 37-42 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

	
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27, 31, 33,  34, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Caplinger et al. (US 2005/0102179 A1) in view of Brooks et al. (US 2011/0010250 A1).

Regarding claim 27, Caplinger discloses a system for distributing bags with printed information to bag customers at a discounted price comprising: 
information is inputted into said system with regards to source company's private label brand logo or other pertinent information which is later placed on said bag (Paragraph [0053]: The first embodiment of the present invention comprises a method wherein a retailer selects graphics, images and textual information 102 appealing to a specific demographic group and [0054]: Next, based on the length of time such promotional materials will be used (see dated advertisement 154) and a seasonally adjusted estimate for customer traffic for that period, the retailer calculates the number of promotional bags to be produced); 
said system is a computer system and said information is stored in database (Paragraph [0055]: Once the retailer has defined the content of the material to be printed onto the bag and the number of bags required, such information is communicated to an intermediary print file assembler); 
said system prints said logo or said other pertinent information on either one or both sides of said bag (Fig. 7; Paragraph [0058]: The digital print file is then printed by the full color digital print machine 100 onto an appropriate substrate 106.  In a typical application in which pharmacy or fast food carryout bags are produced, paper stock is used and is unwound from a spool);
said system is provided information which it stores for later placement on cases in which said bags are placed (Paragraph [0056]: These communications from the retailer to the digital/ink jet print machine 100 are facilitated by establishing a palette to be used by the retailer in communicating with the print file assembler); 
said system assists in providing said cases of bags to bag customers or sourcing company (Paragraph [0052]: they allow the specific retailer and store fulfilling an operation need for bags to digitally print specific store 150 and national brands coupons 180 and variable coupon values redeemable at retailer-defined locations);
said system prints coupons that are either inserted into each of said bags, attached to said bag or printed directly onto said bag (Paragraph [0059]: the printed roll 110 is then unrolled in a subsequent converting step in which the substrate is cut into bag blanks 114, and folded and glued along a side seam 116 and bottom seam 118 to form retail shopping bags 126 carrying the desired promotional graphics, images and text in the form of coupons and advisory information).
Caplinger discloses the limitations above. Caplinger does not explicitly disclose:
said system stores phone numbers, website addresses, links to social media or QR codes which are placed on said bags; 
said system tracks effectiveness of each advertisement by using said stored phone numbers website addresses, links to social media or QR codes.
website addresses, links to social media or QR codes.
Brooks teaches:
said system stores phone numbers, website addresses, links to social media or QR codes which are placed on said bags (Paragraph [0024]: Virtually all containers will be opened by the intended recipients and the advertisements that are located therein are very likely to be viewed by such recipients. The administrator maintains a central repository of such information 521); 
said system tracks effectiveness of each advertisement by using said stored phone numbers website addresses, links to social media or QR codes (Paragraphs [0020]: The ad code 330 is a unique identification code that identifies each individual advertisement message. The ad code 330 allows the specific advertising design to be tracked in terms of quantity, origination, and destination information, which may allow the advertiser to determine the effectiveness of a particular advertising campaign. The ad code may include a string of characters, a password, a sentence, a barcode, an embedded RF identification tag or other ways to uniquely identify an advertisement.  [0024]: The administrator maintains a central repository of such information 521. Such information will enable an advertiser to identify where each advertisements were sent to, where they were viewed, who sent the advertisements, and ultimately, the effectiveness of such advertisements and their respective campaigns ).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Caplinger to disclose said system stores phone numbers, website addresses, links to social media or QR codes which are placed on said bags, and said system tracks effectiveness of each advertisement by using said stored phone numbers website addresses, links to social media or QR codes as taught by Brooks because it would have effectively improved the marketing materials sent to the user.  Caplinger discloses a method for applying variable promotional advertising to bags and other packaging and display materials utilized by the retailer (Caplinger Abstract). Using the method and system for tracking and sending advertisements printed on the interior of shipping containers of Brooks would provide appropriate determination of the graphic matter printed on the bags based on identification of the targeted users to optimize the effect of the advertisement.
Regarding claim 31, Caplinger discloses wherein said system is either provided or said system searches internet so that it downloads a targeted distribution list based on promotional or sales objectives established for a particular product or service, which said system uses to distribute said bags (Paragraph [0053]: a retailer selects graphics, images and textual information 102 appealing to a specific demographic group (see FIG. 1). In the present invention, the demographic group is generally considered to be the geographically local patronage of the individual store, although it is specifically contemplated that the principles of the present invention may be applied to direct promotional material on packaging at other demographic groups ).
Regarding claim 33, Caplinger does not explicitly disclose:
 wherein each coupon has a unique barcode placed on it by said system that measures coupon redemption tied to a specific promotion.
Brooks teaches:
wherein each coupon has a unique barcode placed on it by said system that measures coupon redemption tied to a specific promotion (Paragraphs [0019]: The components include at least an advertisement message 320 and an ad code 330…. The advertisement message may include an advertiser logo, product image, or coupon, and [0020]: The ad code 330 is a unique identification code that identifies each individual advertisement message. The ad code 330 allows the specific advertising design to be tracked in terms of quantity, origination, and destination information, which may allow the advertiser to determine the effectiveness of a particular advertising campaign. The ad code may include a string of characters, a password, a sentence, a barcode, an embedded RF identification tag or other ways to uniquely identify an advertisement).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Caplinger to disclose each coupon has a unique barcode placed on it by said system that measures coupon redemption tied to a specific promotion as taught by Brooks because it would have effectively improved the marketing materials sent to the user.  Caplinger discloses a method for applying variable promotional advertising to bags and other packaging and display materials utilized by the retailer (Caplinger Abstract). Using the method and system for tracking and sending advertisements printed on the interior of shipping containers of Brooks would provide appropriate determination of the graphic matter printed on the bags based on identification of the targeted users to optimize the effect of the advertisement.
Regarding claim 34, Caplinger discloses wherein said system generates its advertising based on where said bag customer is located, or the type of products that said bag customer is selling (Fig. 7; Paragraph [0050]: a full color digital ink jet printer 100 is used to custom design all of the graphics, images and textual information on a bag as shown in FIG. 7, giving each individual store 
the opportunity for localized self promotion with store-specific advertising 130, coupons 150, and advisory information).
Regarding claim 37, Caplinger discloses:
wherein said system provides advertisements on said bags from said sourcing company (Fig. 7; Paragraph [0050]: a full color digital ink jet printer 100 is used to custom design all of the graphics, images and textual information on a bag as shown in FIG. 7, giving each individual store the opportunity for localized self promotion with store-specific advertising 130, coupons 150); 
said bags provided to said bag customer (Paragraph [0052]: they allow the specific retailer and store fulfilling an operation need for bags to digitally print specific store 150 and national brands coupons 180 and variable coupon values redeemable at retailer-defined locations); 
said advertisements related to products or services sold by said bag customer (Paragraph [0055]: the retailer will specify product coupons, coupon values 152, coupon expiration date 154 and text information 130, 140, 160 for each designated locale).
Regarding claim 38, Caplinger does not explicitly disclose:
 wherein said sourcing company provides content of advertising to said system, or said system provides content for said source company from which to choose.
Brooks teaches:
wherein said sourcing company provides content of advertising to said system, or said system provides content for said source company from which to choose (Paragraph [0025]: an advertiser may be advised to provide print designs to be printed in the interior of shipping containers. Then, an advertiser may purchase printed advertisement space from an administrator 511. In a preferred embodiment, an advertiser is given an advertisement generation kit. Such an advertisement kit will provide the advertiser with guidelines on generating advertisements and will also let the advertiser preview a prototype of the advertisement before sending the advertisement design out to be mass printed).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Caplinger to disclose said sourcing company provides content of advertising to said system, or said system provides content for said source company from which to choose as taught by Brooks because it would have effectively improved the marketing materials sent to the user.  Caplinger discloses a method for applying variable promotional advertising to bags and other packaging and display materials utilized by the retailer (Caplinger Abstract). Using the method and system for tracking and sending advertisements printed on the interior of shipping containers of Brooks would provide appropriate determination of the graphic matter printed on the bags based on identification of the targeted users to optimize the effect of the advertisement.
Regarding claim 39, Caplinger does not explicitly disclose:
wherein said system lowers cost of said bags to said bag customer by offering acceptance of advertising on said bags which diverts costs of said bags to said source company.
Brooks teaches:
wherein said system lowers cost of said bags to said bag customer by offering acceptance of advertising on said bags which diverts costs of said bags to said source company (Paragraph [0020]: The advertisement contains an advertising message originating from an advertiser. The advertiser purchases this space and provides the advertisement message to be printed on this space. The cost of the advertisement to the advertiser may be proportional to the size and/or the number of panels the design occupies.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Caplinger to disclose said system lowers cost of said bags to said bag customer by offering acceptance of advertising on said bags which diverts costs of said bags to said source company as taught by Brooks because it would have effectively improved the marketing materials sent to the user.  Caplinger discloses a method for applying variable promotional advertising to bags and other packaging and display materials utilized by the retailer (Caplinger Abstract). Using the method and system for tracking and sending advertisements printed on the interior of shipping containers of Brooks would provide appropriate determination of the graphic matter printed on the bags based on identification of the targeted users to optimize the effect of the advertisement.


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Caplinger et al. (US 2005/0102179 A1) in view of Brooks et al. (US 2011/0010250 A1) in further view of Cohen et al. (US 2009/0049720 A1).

Regarding claim 28, Caplinger, in view of Brooks, discloses:
said system requires said sourcing company's approval before providing said marketing collateral or other information in said case with said bags (Caplinger Paragraph [0056]: The palette (approved by the retailer and print manufacturing facility) that is used defines a Stock Keeping Unit (SKU), preferably a store designator or identifier, product coupons, coupon values and coupon expiration date with textual and advisory information and quantity (e.g. number of bags)).
Caplinger, in view of Brooks, discloses the limitation above. Caplinger, in view of Brooks, does not explicitly disclose:
storing marketing collateral from said sourcing company in said database which is then printed out and inserted into said case carrying said bags.
Cohen teaches:
storing marketing collateral from said sourcing company in said database which is then printed out and inserted into said case carrying said bags (Paragraph [0027]: a coupon for a free product can be included in the package of lunch bags being sent to the targeted users ).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Caplinger, in view of Brooks, to store marketing collateral from said sourcing company in said database which is then printed out and inserted into said case carrying said bags as taught by Cohen because it would have effectively improved the marketing materials sent to the user.  Caplinger, in view of Brooks, discloses a method for applying variable promotional advertising to bags and other packaging and display materials utilized by the retailer (Caplinger Abstract). Using the method for Marketing/advertising methods using lunch bags of Cohen would provide appropriate determination of the graphic matter printed on the bags based on identification of the targeted users to optimize the effect of the advertisement.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Caplinger et al. (US 2005/0102179 A1) in view of Brooks et al. (US 2011/0010250 A1) in further view of Gilliam (US 2014/0249932 A1). 

Regarding claim 30, Caplinger, in view of Brooks, does not explicitly disclose:
wherein said system receives information regarding free nature of each case of bags or about valuable nature of materials in said case and prints said information on a sticker which is placed on outside of each case containing said bags.
Gilliam teaches:
wherein said system receives information regarding free nature of each case of bags or about valuable nature of materials in said case and prints said information on a sticker which is placed on outside of each case containing said bags (fig. 1; Paragraph [0021]: When a customer receives the packages, it bears a shipping label that comprises an eye-catching colorful and high-quality advertisement that is placed in a prominent spot on the package… The call to action element 20 may include a coupon QR code that enables a discount (an example shown in FIG. 6), buy one get one free offer, and [0028]: The retailer specifies the labels' dimensions, adhesive type).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Caplinger, in view of Brooks, to receive information regarding free nature of each case of bags or about valuable nature of materials in said case and prints said information on a sticker which is placed on outside of each case containing said bags as taught by Gilliam because it would have effectively improved the marketing materials sent to the user.  Caplinger, in view of Brooks, discloses a method for applying variable promotional advertising to bags and other packaging and display materials utilized by the retailer (Caplinger Abstract). Using the shipping label advertising system and method of Gilliam would provide appropriate determination of the graphic matter printed on the bags based on identification of the targeted users to optimize the effect of the advertisement.


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Caplinger et al. (US 2005/0102179 A1) in view of Brooks et al. (US 2011/0010250 A1) in further view of Clark et al. (US 2014/0278855 A1).

Regarding claim 35, Caplinger, in view of Brooks, discloses wherein said system changes said advertising printed on said bag for a specific bag customer on a weekly, monthly or seasonal period (Paragraph [0038]: the retailer to design and order promotional material, such as shopping bags and carryout bags used by consumer goods retailers or fast food restaurants, that carries seasonal advertising, store-specific advisory information (address, phone number, manager or pharmacist name, etc.), and variable coupons.  The retailer may then redesign the promotional material and have additional copies printed).
Caplinger, in view of Brooks, discloses the limitation above. Caplinger, in view of Brooks, does not explicitly disclose: 
calculates which advertisements on said bags are most successful and continues presenting those advertisements on said bags in correct time periods for that success.
Clark teaches:
calculates which advertisements on said bags are most successful and continues presenting those advertisements on said bags in correct time periods for that success (Paragraph [0096]: the system continues to monitor the campaign and optimizes while the campaign is in market per defined time period.  So, assume we define the campaign to run for 10 weeks, and the intervals in which optimization engine monitors the performance…. at the end of the campaign, the system could identify a small subset (e.g.,) three out of the combinations that performed exceptionally well, and continue to feed more budget into those combinations in a focused follow-up campaign to continue to get more users exposed to the coupon).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Caplinger, in view of Brooks, to calculate which advertisements on said bags are most successful and continues presenting those advertisements on said bags in correct time periods for that success as taught by Clark because it would have effectively improved the marketing materials sent to the user.  Caplinger, in view of Brooks, discloses a method for applying variable promotional advertising to bags and other packaging and display materials utilized by the retailer (Caplinger Abstract). Using the system and method for providing dynamic incentives of Clark would provide appropriate determination of the graphic matter printed on the bags based on identification of the targeted users to optimize the effect of the advertisement.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Caplinger et al. (US 2005/0102179 A1) in view of Brooks et al. (US 2011/0010250 A1) in further view of Killian et al. (US 2011/0137775 A1).

Regarding claim 40, Caplinger, in view of Brooks, does not explicitly disclose:
 wherein no return address label is placed on said case.
Killian teaches:
wherein no return address label is placed on said case (Paragraph [0206]: The retailer class of account is associated with RFID stamps sold "anonymously" for their default value (e.g., first-class postage).  This is the case when the authorized retailer activates the stamp before sale to the end customer (see FIG. 5(a)).  Such accounts have no return address or ZIP+4 associated with the RFID stamps through record 12.  Only a billing address is associated with the RFID tag ID indirectly through its record 32.  This is to protect the seller from automatically receiving "return to sender" mail ).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Caplinger, in view of Brooks, to include no return address label is placed on said case as taught by Killian because it would have effectively improved the marketing materials sent to the user.  Caplinger, in view of Brooks, discloses a method for applying variable promotional advertising to bags and other packaging and display materials utilized by the retailer (Caplinger Abstract). Using the system and method for postage payment of Killian would provide the mailed item's progress through the postal delivery system to be tracked from dispatch to delivery.


Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Caplinger et al. (US 2005/0102179 A1) in view of Brooks et al. (US 2011/0010250 A1) in further view of Aldstadt (US 2004/0249652 A1).

Regarding claim 41, Caplinger, in view of Brooks, does not explicitly disclose:
wherein said system confirms that said cases of bags were received by said bag customer or said sourcing company.
Aldstadt teaches:
wherein said system confirms that said cases of bags were received by said bag customer or said sourcing company (Paragraph [0048]: destination confirmation service may store information regarding the last machine handling the item before delivery, for example.  Destination confirmation service may provide added assurance to a subscriber that a recipient will receive an outgoing item).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Caplinger, in view of Brooks, to confirm that said cases of bags were received by said bag customer or said sourcing company as taught by Aldstadt because it would have effectively improved the marketing materials sent to the user.  Caplinger, in view of Brooks, discloses a method for applying variable promotional advertising to bags and other packaging and display materials utilized by the retailer (Caplinger Abstract). Using the Item tracking and anticipated delivery confirmation system method of Aldstadt would provide the mailed item's progress through the postal delivery system to be tracked from dispatch to delivery.
Regarding claim 42, Caplinger, in view of Brooks, does not explicitly disclose:
wherein said system confirms that said cases of bags were received within a desired date window established by said sourcing company and stored within said system.
Aldstadt teaches:
wherein said system confirms that said cases of bags were received within a desired date window established by said sourcing company and stored within said system (Paragraphs [0033]: IDS 430 may connect processing stations A-C 412A, 412B, and 412C at a centralized location, allowing information regarding an item to be stored [0063]: Delivery window start date 1124 and delivery window end date 1126 each may include an eight digit numeric value in the format MMDDYYYY, representing the first and last day of an in-home delivery window, respectively.  An in-home delivery window may represent the sender's desired date range for delivery of the item).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Caplinger, in view of Brooks, to confirm that said cases of bags were received within a desired date window established by said sourcing company and stored within said system as taught by Aldstadt because it would have effectively improved the marketing materials sent to the user.  Caplinger, in view of Brooks, discloses a method for applying variable promotional advertising to bags and other packaging and display materials utilized by the retailer (Caplinger Abstract). Using the Item tracking and anticipated delivery confirmation system method of Aldstadt would provide the mailed item's progress through the postal delivery system to be tracked from dispatch to delivery.



Conclusion
                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3681